946 F.2d 1563
292 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James W. BONHAM, Appellant,v.Willie BOBO, Captain, et al.
No. 90-5180.
United States Court of Appeals, District of Columbia Circuit.
June 28, 1991.Rehearing Denied Sept. 20, 1991.

Before HARRY T. EDWARDS, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the court's order to show cause filed April 11, 1991, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the order of the district court, filed May 25, 1990, dismissing appellant's complaint as frivolous under 28 U.S.C. § 1915(d), be summarily affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.